UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2283



In re: ANIKA N. GREENE, a/k/a Neek, a/k/a Anika Carroll,

                    Petitioner.



           On Petition for Writ of Mandamus. (4:14-cr-00032-AWA-LRL-2)


Submitted: February 22, 2018                                 Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Anika N. Greene, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anika N. Greene petitions for a writ of mandamus seeking an order to vacate the

restitution and special assessment imposed as part of her amended criminal judgment. We

conclude that Greene is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007). Here, Greene did not appeal the amended judgment.

Greene may, however, move the district court to correct any clerical errors in the judgment,

therefore mandamus relief is not available.

       Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                              2